Citation Nr: 0011748	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-33 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently rated as 10 percent disabling.

2.  Entitlement to a temporary total disability rating, under 
the provisions of 38 C.F.R. § 4.29, due to hospitalization 
from December 5, 1994, to January 9, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
September 1952.  A May 1996 rating decision found the veteran 
to be incompetent to handle disbursement of funds, effective 
April 20, 1996.  The appellant in this matter is the 
veteran's legal guardian.  This case was remanded by the 
Board of Veterans' Appeals (Board) in August 1999 to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development, to include 
adjudication of the raised issue of entitlement to service 
connection for dementia as secondary to service-connected 
schizophrenia.  The case was returned to the Board in March 
2000.

A rating decision dated in February 2000 denied service 
connection for Alzheimer's dementia secondary to service-
connected schizophrenia.  The appellant was notified of this 
action and of the requirements to initiate an appeal of the 
decision later in February 2000.  Since no subsequent 
correspondence addressing this issue has been received from 
the appellant or the representative, this issue is not 
currently before the Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's appeal has been obtained.

2.  The veteran's service-connected psychiatric 
symptomatology produces no more than mild impairment of 
social and industrial adaptability with no evidence of 
anxiety, panic attacks, chronic sleep impairment, or mild 
memory loss due to schizophrenia.

3.  The veteran did not receive treatment for schizophrenia 
during VA hospitalization from December 5, 1994, to January 
9, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service-connected schizophrenia have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9205 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9205 (1999).

2.  The criteria for a temporary total rating (TTR) under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
December 5, 1994, to January 9, 1995, have not been met.  38 
C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for an evaluation in excess of 10 percent for 
schizophrenia and for a TTR are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's schizophrenia.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

According to a July 1994 consultation report from Guernsey 
Memorial Hospital, the veteran's wife reported a year long 
history of progressive mental deterioration with memory 
problems.  It was felt by the examiner that the veteran had 
progressive dementia, likely Alzheimer's disease, although it 
was suggested that reversible causes of dementia be 
investigated.  

The veteran was hospitalized at a VA hospital from December 
5, 1994, to January 9, 1995, with complaints of depression, 
occasional thoughts of suicide, and behavioral problems at 
home.  The provisional diagnosis was Alzheimer's dementia, 
possible, mild with behavioral difficulties.  It was noted 
that he continued to be confused during his hospitalization 
and that he appeared somewhat depressed with occasional 
crying spells.  His behavior improved while on the ward.  The 
Axis I discharge diagnosis was possible dementia, Alzheimer's 
type, mild with behavioral difficulties.  Global Assessment 
of Functioning (GAF) was 50.

According to a January 1995 report from Central Ohio 
Psychological Associates, the veteran's mental status was 
somewhat cloudy and confused.  The veteran's wife said that 
he was having particular difficulty with his memory.  While 
oriented to person, the veteran did not know where he was, 
why he was there, or what year it was.  The veteran's 
responses on psychological testing were variable and the test 
was suspended when it became apparent to the examiner that 
the veteran's answers were not reliable.  The examiner noted 
that the veteran's mental status was suggestive of an organic 
process, dementia, or, possibly, an adverse reaction to 
medication.

On VA psychiatric evaluation in March 1995, the veteran 
denied any current psychiatric symptomatology and said that 
he was not receiving any psychiatric treatment.  It was noted 
that he had worked in a flower shop for 17 years and 
subsequently worked for a poultry company for 24 years; he 
indicated that he had retired in 1992.  On mental status 
examination, the veteran was alert and fully oriented.  His 
personal hygiene was fair.  His speech was slow, brief, and 
monotonous; and thought processes were loosely associated 
with paranoid content.  He denied suicidal or homicidal 
ideations and hallucinations but did note a past history of 
auditory hallucinations.  His concentration and attention 
span were brief and he was unable to complete 20 minus 3 
series.  He reported early insomnia.  The veteran did not 
show any awareness of his illness, and his judgment in a 
hypothetical situation was fair.  Paranoid schizophrenia, 
chronic, was diagnosed.  The veteran was considered capable 
of managing his own finances.

The secondary diagnoses on April 1995 hospitalization at 
Southeastern Ohio Regional Medical Center included 
Alzheimer's disease.

VA hospital records reveal that the veteran was hospitalized 
in June 1995 with a four day history of nausea, vomiting, 
dizziness, and increased temperature.  It was noted during 
hospitalization that the veteran was disoriented to place and 
time.  The discharge diagnoses included dementia.

VA outpatient records dated from August 1995 to January 1996 
reveal continued psychiatric problems.

On VA psychiatric examination in January 1996, the veteran's 
wife reported that the veteran had a long history of 
schizophrenic illness with prior psychiatric 
hospitalizations.  She said that he got easily disoriented 
and confused; that he had severe mood swings; and that he had 
recently hit her.  The veteran could not recall the answer to 
a number of basic questions, including the names of his wife 
and children, the date of his birth, his home address, the 
dates of his military service, the year of his retirement, 
and the name of the president.  He also could not do basic 
addition and subtraction.  He denied past or present 
paranoia, hallucinations, or suicidal or homicidal ideations.  
His mood was euthymic, and his affect was flat.  The 
diagnoses were primary degenerative dementia, Alzheimer's 
type, complicated; and schizophrenia (premorbid diagnosis).  
GAF was 40.  The veteran was not considered capable of 
managing his finances.
The veteran was admitted to the Red Carpet Health Care 
Nursing Home in February 1996.

Treatment records dated in February and May 1996 from Raj 
Tripathi, M.D., reveal that the veteran was disoriented t 
time and place and had very poor memory for past and present.  
He was unable to do simple calculations.  The assessments 
were dementia and schizophrenia with paranoid disorder.

Treatment records dated from March 1996 to October 1998 from 
Dr. Tripathi and Mukesh Rangwani, M.D., of Red Carpet Health 
Care Center, reveal that the veteran was alert and oriented 
to name only when seen in December 1996; there was no 
evidence of psychotic or depressive symptoms.  He was 
oriented times two in May 1997 with good grooming and an 
appropriate affect.  He denied any depressive or psychotic 
symptoms.  Chronic paranoid schizophrenia was diagnosed.  Dr. 
Rangwani noted in December 1997 and in January and March 1998 
that the veteran's schizophrenia was stable.  Dementia with 
depression and history of schizophrenia were diagnosed in May 
and September 1998.  

According to a notation in the claims file, the veteran 
failed to report for a scheduled VA examination in August 
1998, and a call to VA from the Red Carpet Health Care Center 
was to the effect that the veteran was unable to travel 
because of his psychiatric condition.

According to a September 1998 statement from Dr. Rangwani, he 
had been following the veteran at the Red Carpet Nursing Home 
for an extensive length of time.  Dr. Rangwani noted that the 
veteran carried a diagnosis of schizophrenia but was 
currently suffering from dementia, probably Alzheimer type.  
The veteran had difficulty finding words, occasionally got 
agitated without any apparent reason, avoided eye contact, 
had a flat affect, had gross impairment in recent and 
intermediate memory, had decreased concentration, and 
displayed poor insight and judgment into his problems.  Dr. 
Rangwani concluded that the veteran probably had dementia, 
Alzheimer's type, along with a history of schizophrenia.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 C.F.R. Part 4 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In this case, the RO evaluated the veteran under Diagnostic 
Code 9205 for unspecified schizophrenia.  The Board notes 
that effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  In Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991), the United States Court of Veterans Appeals 
(Court) held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.

Under the former criteria found at 38 C.F.R. § 4.132, 
Diagnostic Code 9205 (1996), a 10 percent evaluation is 
warranted for mild impairment of social and industrial 
adaptability; a 30 percent evaluation is warranted when there 
is definite impairment of social and industrial adaptability.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the new criteria, a 10 percent evaluation is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication; a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9205 (1999).

In determining the schedular rating warranted, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 VA 55, 58 (1994).

The above evidence reveals that the veteran was able to work 
for many years until his retirement in 1992.  Although the 
evidence shows multiple psychiatric symptomatology, including 
problems with depression, suspiciousness and memory loss, it 
was determined on evaluations by Central Ohio Psychological 
Associates in January 1995, by a VA examiner in January 1996, 
and by Dr. Rangwani in 1997 and 1998 that the veteran's 
primary psychiatric symptomatology is due to dementia, 
probably Alzheimer's disease.  There is no recent medical 
notation of significant disability due to schizophrenia.  The 
veteran's schizophrenia was considered stable by Dr. Rangwani 
in December 1997 and in January and March 1998.  In sum, 
there is no indication in the medical evidence that the 
veteran's service-connected psychiatric disability has 
increased in severity, is productive of more than mild social 
and industrial impairment or is manifested by symptoms which 
more nearly approximate the new criteria for a 30 percent 
evaluation than the new criteria for a 10 percent evaluation.  
Therefore, an evaluation in excess of 10 percent is not 
warranted for the veteran's schizophrenia under either the 
old or new criteria.

A TTR (100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established that 
a service-connected disability has required hospital 
treatment in a VA or an approved hospital for a period in 
excess of 21 days or hospital observation at VA expense for a 
service-connected disability for a period in excess of 21 
days.  38 C.F.R. § 4.29.  Notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  38 
C.F.R. § 4.29(b).

Review of the record shows that the veteran's only service-
connected disability is chronic schizophrenic reaction.  He 
is seeking a total rating under the provisions of 38 C.F.R. § 
4.29 for his period of VA hospitalization from December 5, 
1994, to January 9, 1995.  The veteran was admitted to a VA 
hospital on December 5, 1994, with depression, occasional 
thoughts of suicide, and behavioral problems at home.  The 
provisional diagnosis was Alzheimer's dementia, possible, 
mild with behavioral difficulties.  It was noted in the 
hospital summary that the veteran was confused throughout his 
hospitalization.  He appeared somewhat depressed and had 
occasional crying spells, although he was not a behavior 
problem.  At the time of discharge on January 9, 1995, he was 
considered to be doing much better.  The discharge diagnosis 
was possible dementia, Alzheimer's type, mild, with 
behavioral difficulties.

It was noted during the hospitalization in question that the 
veteran continued to be confused.  Both the provisional 
hospital summary and the discharge summary involve 
Alzheimer's dementia only.  There is no mention in the 
records for this hospitalization of schizophrenia.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
schizophrenia is denied.

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 based on a period of hospitalization from December 5, 
1994, to January 9, 1995, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

